Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed April 25, 2022.
Claims 1-4, 6, 8-15, and 17-20, have been amended.
Claims 5, 7, and 16 are in their original presentation.
Claims 1-20 are currently pending and have been fully examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/162,575, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The independent claims recite limitations regarding a “change threshold” as part of the reference models tailored to the patients. There is no support in the prior-filed application for a change threshold that “represents a maximum change for each of the at least one key marker”. 
	Because the prior-filed application does not provide support for all of the limitations recited in the independent claims, those claims, claims 1 and 12, and all of the claims ultimately dependent from those claims, claims 2-11 and 13-20, are no longer entitled to the benefit of the earlier filing date of the prior-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations, “for each patient of the plurality of patients, retrieve a reference model tailored to the corresponding patient” in lines 10-11 and “compare the received additional patient data corresponding for the first patient to a reference model tailored to the first patient” in lines 1-2 on the second page of the claims. It is unclear whether these are supposed to be the same reference model or separate reference models. Therefore, the claims are indefinite and must be rejected under 35 USC 112(b).
Claims 2-11 all ultimately depend from claim 1 and inherit the defects of the claim. Therefore, claims 2-11 are also rejected under 112(b).
Claim 12 recites similar limitations and is rejected under 112(b) for the same reasons.
Claims 13-20 all ultimately depend from claim 12 and inherit the defects of the claim. Therefore, claims 13-20 are also rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12) and a machine (claim 1), which are recited as a method and system that performs the steps and/or functions of: storing medication data for a plurality of patients including dosage data, wherein the dosage data includes a first dosage amount for a first patient of the plurality of patients; receiving patient data from a plurality of patient computer devices associated with the plurality of patients, the patient data including measurements for at least one of weight, blood pressure, and pulse; for each patient of the plurality of patients, retrieve a reference model tailored to the corresponding patient, wherein the reference model is based on historical patient data of the corresponding patient, and including change threshold data for at least one key marker including at least one of weight, blood pressure, pulse, and wherein the change threshold data is established by a healthcare provider associated with the corresponding patient, and wherein the change threshold data represents a maximum change for each of the at least one key marker; receiving, from a healthcare provider computer device, a second dosage amount as an adjustment to the first dosage amount associated with the first patient of the plurality of patient; generating first instructions to display a notification to the first patient including the adjustment of the first dosage amount to the second dosage amount; transmitting the first generated instructions to a first patient computer device of the plurality of patient computer devices to be displayed on the patient computer device, wherein the first patient computer device is associated with the first patient; receiving, from the first patient computer device, additional patient data including updated values for the at least one key marker; comparing the received additional patient data corresponding to the first patient to a reference model tailored to the first patient, the reference model based on historical patient data of the first patient, and including threshold data for the at least one of weight, blood pressure, and pulse; generating second instructions for displaying a first graphical user interface on a healthcare provider computer device associated with the healthcare provider, wherein the first graphical user interface displays a graph including the at least one key marker before and after the adjustment of the first dosage amount to the second dosage amount based on the additional patient data; and transmitting the second generated instructions to the healthcare provider computer device to cause the first graphical user interface to be displayed on the healthcare provider computer device including the additional patient data.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP 2106.04(a)). Mental processes also includes processes that are recited as being performed by a computer as long as the underlying process is capable of practicably being performed in the human (MPEP 2106.04(a)(2).III.C).
The claim is directed to a system to perform the process of comparing patient data to a reference model, which is performed by the system comparing received additional patient data to a reference model tailored to the first patient. This is evaluating the patient data through comparison to a model based on historical patient data and including threshold data for individual patient parameters.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of: storing medication data for a plurality of patients; receiving patient data from a plurality of user computer devices; retrieving a reference model; receiving, from a healthcare computer device, a second dosage amount; and receiving additional patient data are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying: the stored medication data be for a plurality of patients and including dosage data that includes a first dosage amount, the patient data be received from a plurality of user computer devices associated with the plurality of patients, and the patient data including measurements for at least one of weight, blood pressure, and pulse; the retrieved reference model being tailored to the corresponding patient, wherein the reference model is based on historical patient data of the corresponding patient, and including change threshold data for at least one key marker including at least one of weight, blood pressure, pulse, and wherein the change threshold data is established by a healthcare provider associated with the corresponding patient and wherein the change threshold data represents a maximum change for each of the at least one key marker; the second dosage amount be received from a healthcare provider computer device and the second dosages amount be an adjustment to the first dosage amount associated with a first patient of the plurality of patients; the additional patient data be received from the first user computer device and that received additional patient data include updated values for the at least one key marker; and the displayed graph including the at least one key marker before and after the adjustment of the first dosage amount to the second dosage amount based on the additional patient data; are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of generating first instructions to display a notification to the first patient including the adjustment of the first dosage amount to the second dosage amount and transmitting the second dosage amount to a first user computer device and generating instructions for displaying a first graphical user interface on a healthcare provider computer device associated with the healthcare provider, wherein the first graphical user interface displays a graph including the at least one key marker before and after the adjustment of the first dosage amount to the second dosage amount based on the additional patient data, and transmitting the second generated instructions to the healthcare provider computer device to cause the first graphical user interface to be displayed on the healthcare provider computer device including the additional patient data are examples of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps describing the comparison be between the additional patient data and a reference model tailored to the patient and based on historical patient data are steps that are used to generally link the performance of comparing data to the field of patient monitoring. 
The steps reciting generically recited components of a computer system, such as a health monitoring computing device for monitoring patient vitals in real time, the HM computing device including at least one processor in communication with at least one memory device, a plurality of user computer devices including a first user computer device associated with the first user, and a healthcare provider computer device, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system of networked computers with a central computer system (the HM computing device) and connected user devices (the user computer devices and the healthcare provider user devices).
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “the at least one processor programmed to:”, “receive patient data from a plurality of user computer devices”, “receive, from a healthcare provider computer device”, “transmit the second dosage amount to a first user computer device of the plurality of user computer devices”, “generate instructions for displaying a first graphical user interface on a healthcare provider computer device”, and “transmit the generated instructions to the healthcare provider computer device to cause the first graphical user interface to be displayed on the healthcare provider computer device”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (storing medication data for a plurality of patients and retrieving for each patient a reference model), sending and receiving data over a network (receiving patient data from user devices, receiving dosage data from provider devices, transmitting dosage data to user devices, and transmitting instructions to provider devices), electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the computer devices, the at least one processor in communication with at least one memory device) are all generically recited components (see specification, par. [0104]-[0111]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system of networked generic computer devices that is able to receive and transmit patient data between computer devices and analyze the received patient data through comparisons to a reference model. This is a generic computer device performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-11 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-11 recite the same abstract idea recited in claim 1.
Claim 2 recites additional limitations that amount to an additional judicial exception because it recites a mental process. The additional limitations describe determining a status category for the patient, which is evaluating a set of data and making a judgment regarding the category to which it should be assigned. Additional limitations that are also judicial exceptions are not sufficient to integrate the judicial exception into a practical application (MPEP 2106.04.II.A.2). Including a status indicator marker configured to automatically change the status indicator marker from a default color to another color visually representing where the first patient is on a change threshold scale based on the determined at least one status category is necessary data outputting because it is outputting the results of the analysis in the form of a status indicator. Necessary data outputting is insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 3 recites additional limitations that amount to the insignificant extra-solution activity of necessary data outputting (MPEP 2106.05(g)). The additional limitations describe providing an adjustment to the dosage amount as a push notification, which is described in the specification to be at least, “but not limited to, an app based message, SMS message, or an MMS message.” This describes using conventional ways of sending and receiving data over a network, which, when claimed broadly or as insignificant extra-solution activity, is a well-understood, routine, and conventional function of a generic computer (MPEP 2106.05(d).II).
Claim 4 recites additional limitations that describe receiving an adjustment threshold from the healthcare provider and updating the reference model based on the adjustment threshold. This amounts to the insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g)). In addition, the updating of the reference model is storing and retrieving data in a memory and electronic recordkeeping, which are both well-understood, routine, and conventional functions of a generic computer when claimed broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
Claims 5 and 7 recite additional limitations that describe generating a chart and instructing the provider computer device to display the chart. This amounts to the insignificant extra-solution activity of necessary data outputting (MPEP 2106.05(g)). The generating of the chart is an example of electronic recordkeeping, and providing the instructions to display to the healthcare provider computer device is sending and receiving information over a network, which are both well-understood, routine, and conventional functions of a generic computer when claimed broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II). 
Claim 6 recites additional limitations that amount to an additional judicial exception because it recites a mental process and insignificant extra-solution activity. The additional limitations describe determining a third dosage amount, which is a mental process because it is evaluating the patient’s data and making a judgment regarding the dosage amount for the patient based on that data. The transmitting of the data to the patient is necessary data outputting, and the receiving of more patient data is mere data gathering, which are both insignificant extra-solution activity (MPEP 2106.05(g)). The transmitting of the third dosage amount and the receiving of the more patient data are both examples of sending and receiving information over a network, which, when claimed broadly or as insignificant extra-solution activity, is a well-understood, routine, and conventional function of a generic computer (MPEP 2106.05(d).II).
Claim 8 recites additional limitations that amount to the insignificant extra-solution activities (MPEP 2106.05(g)) of mere data gathering (i.e., storing a plurality of additional healthcare content) and necessary data outputting (i.e., presenting at least a portion of the content to the first patient computer device). The storing of data is an example of storing or retrieving data in a memory and sending and receiving information over a network, which are both well-understood, routine, and conventional functions of a generic computer when claimed broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
Claim 9 recites additional limitations regarding receiving a patient profile and filtering the additional healthcare content based on the profile. This amounts to the insignificant extra-solution activities of mere data gathering (i.e., receiving the data) and selecting by type and source the data to be manipulated (i.e., filtering the additional content).
Claim 10 recites additional limitations that amount to an additional judicial exception of a mental process and insignificant extra-solution activities. The additional limitations recite a mental process because they describe evaluating the available additional healthcare content and the patient profile and making a judgment regarding the message that should be transmitted to the patient. Describing the specific data types used to make the determination is selecting by type and source the data to be manipulated, and transmitting the message is necessary data outputting. Both of these are insignificant extra-solution activities.
Claim 11 recites additional limitations that amount to the insignificant extra-solution activity of selecting by type and source the data to be manipulated (MPEP 2106.05(g)).
Claims 13-20 are method claims ultimately dependent from claim 12 that recite limitations that are the same or substantially similar to the devices of claims 2-5 and 8-11, respectively. Claims 13-20 are rejected under 35 USC 101 for the same reasons as claims 2-5 and 8-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoda (US PG Pub. 2017/0032101) in view of Schultz (US PG Pub. 2013/0245389), in further view of Gum (US PG Pub. 2021/0052159), Neagle (US PG Pub. 2014/0358018), and Avinash (US PG Pub. 2020/0342968).

Claim 1
	Regarding Claim 1, Skoda teaches 
A health monitoring (HM) computing device for monitoring patient vitals, the HM computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to
Par. [0011] describes how the system can be used by a doctor to monitor a patient and manipulate the administration of the data.
Par. [0046]-[0048] describes the server computer and its associated processor and memory device.
Store medication data for a plurality of patients including dosage data, wherein the dosage data includes a first dosage amount for a first patient of a plurality of patients
Par. [0067], “The patient database 210 can include one or more tables storing information related to one or more patients and their corresponding patient devices. The patient database can include information relating to one or more patients registered with the medical management system 120. In some implementations, the patient database can store, for each patient, one or more of the patient's name, the patient's identifier unique to the patient, the patient's date of birth, a phone number of the patient, home and work addresses of the patient, information related to the patient's medical records, for example, medical history, medical diagnosis, medical treatments, among others. In addition, the database can include prescription information for the patient, dosage information, allergies of the patient, medical care provider's name, pharmacy name, address and phone number, prescription information, health insurance information, among others.”
Receive patient data from a plurality of user computer devices associated with the plurality of patients, the patient data including measurements for at least one of weight, blood pressure, and pulse
Par. [0073], “The medical manager 220 can be configured to also receive additional information related to each of the patients. In some implementations, the medical management system 120 can communicate with other devices associated with the patient, including wearable devices that may provide physiological feedback or data to the medical management system 120. In some implementations, the wearable devices can measure body temperature, heart rate, breathing rate, oxygen volume, sugar levels, pH levels in fluids, among others.”
Receive, from a healthcare provider computer device, a second dosage amount as an adjustment to the first dosage amount associated with a first patient of the plurality of patients
Par. [0111], “Adjusting the medication dosage can include the medical professional changing the amount of medication dispensed at each consumption, changing a number of times the medication is dispensed to the patient, changing the timing for dispensing the medication or a combination thereof. The medical professional can also decide to stop providing the medication to the patient, prescribe a new medication, prescribe the same medication again, request medical test to be performed for the patient, arrange for an appointment with the patient or a combination thereof.”
Par. [0117], “Upon making a decision to adjust the medication dosage or halt medication dispensing, the medical professional can input an indication of the medication dosage adjustment (or the adjusted medication dosage) to the provider device 402a through the user interface 410. The input indication can include a medication amount, a number of times the medication is to be consumed per day, timing information for medication consumption or a combination thereof. A halt of medication dispensing can be indicated by a zero medication dosage or through a respective instruction to block the medical dispensing device 302 from dispensing anymore medication from the cartridges 320. The medical professional can also input indication(s) of a new prescription, request for medical test(s), appointment with the patient or a combination thereof. The provider device 402a can determine the need for adjusting medication dosage or halting medication dispensing based on the input from the medical professional (stage 515).”
Generate first instructions to display a notification to the first patient including the adjustment of the first dosage amount to the second dosage amount and transmit the first generated instructions to a first patient computer device of the plurality of patient computer devices, wherein the first patient computer device is associated with the first patient
Par. [0121], “The medical management system 120 can be configured to send one or more dosage adjustment instructions to the patient system 502 based on the information received from the provider device 402a (stage 530). Such instructions can include indication(s) of a medication amount (or change thereof), number dispensing times per day (or change thereof), dispensing timing information or a combination thereof. The medical system 120 can also send indication(s) of new prescription, requested medical test(s) or requested appointment(s) to the patient system 502. In some implementations, the medical management system 120 can forward an indication of received prescription(s) or received medical test request(s) to another provider device, such a device associated with a pharmacy, a medical lab or other medical service facility.”
Receive, from the first patient computer device, additional patient data including updated values for the at least one key marker
Par. [0074], “The medical manager 220 can be configured to communicate with a patient communication device, such as a patient's smartphone or tablet, through which the medical manager 220 can be configured to send notifications to the patient reminding them to take their medications or to perform one or more tasks. In some implementations, the medical manager 220 can be configured to receive data provided by the patient via the patient communication device. In some implementations, the medical manager 220 can establish a communication link with the patient communication device, which can serve as a hub for one or more wearable devices monitoring physiological and other data of the patient as well as the patient device 302.”
Par. [0076] describes the system’s ability to update and maintain the patient records, which shows that the system can continue to receive additional patient data from the patient’s computer device.
Compare the received additional patient data corresponding for the first patient to a reference model
Par. [0119], “In general, the dosage manager 408 can retrieve (or read) physiological measurement values, amount of dispensed medication, ambient condition measurements, etc., from the information received from the medical management system 120 at stage 510 and compare the retrieved values (or values computed based on the retrieved values) to corresponding threshold (or range) values store in the LUT.”
Par. [0012], “In some implementations, the medical dispensing device is programmable and capable of maintaining activity logs. The activity logs can identify a date and time at which medication was dispensed, a dosage of medication dispensed as well as any other physiological measurements, for example, temperature, pulse, heart rate, blood pressure, sugar levels, among others, taken around the time the medication was dispensed.”
Generate second instructions for displaying a first graphical user interface on a healthcare provider computer device associated with the healthcare provider, and transmitting the generated instructions to the healthcare provider computer device to cause the first graphical user interface to be displayed on the healthcare provider computer device including the additional patient data
Par. [0111], “The provider device 402b can provide the information received from the medical management system 120 at stage 510 for presentation, e.g., through a respective user interface 410, to a user such as a doctor, a nurse, a pharmacist or other medical professional.”
However, Skoda does not explicitly teach
Monitoring patient vitals in real time
For each patient of the plurality of patients, retrieve a reference model tailored to the corresponding patient, wherein the reference model is based on historical patient data of the corresponding patient, and including change threshold data for at least one key marker including at least one of weight, blood pressure, pulse, and wherein the change threshold data is established by a healthcare provider associated with the corresponding patient, and wherein the change threshold data represents a maximum change for each of the at least one key marker
The reference model being tailored to the first patient and based on historical patient data of the first patient
The reference model including change threshold data for the at least one of weight, blood pressure, and pulse 
The threshold data established by a healthcare provider associated with the corresponding patient
Wherein the first graphical user interface displays a graph including the at least one key marker before and after the adjustment of the first dosage amount to the second dosage amount based on the additional patient data
Schultz teaches
Monitoring patient vitals in real time
Par. [0029], “The system monitors the sleep of a patient by evaluating heart rate, breathing, pulse and motion of the patient.”
For each patient of the plurality of patients, retrieve a reference model tailored to the corresponding patient, wherein the reference model is based on historical patient data of the corresponding patient and the reference model being tailored to the first patient and based on historical patient data of the first patient
Par. [0029], “Each patient is different and is assumed to have a different medical condition. The system continuously adapts and learns normal sensor parameter value output for each patient in predefined physical boundaries, e.g., minimum, maximum heart rate. A supervisor is notified and a local alarm in the bed is activated if the patient wakes up, is fidgeting, tries to leave the bed or shows abnormal sensor data. Abnormal sensor data comprises an irregular or increased heart rate or a slight breathing problem for a patient that has not shown this in the past, for example.”
Par. [0036], “The system determines if deviations are significant based on a predetermined adaptive threshold and selects an appropriate action from a lookup table associating parameter patterns specific to the patient concerned with actions to be taken including administering medication, adjusting a patient bed and alerting personnel. The system learns from historical patient specific data derived from multiple patient attached and patient room sensors over a time period and diagnoses new data and acts upon it.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda the ability to monitor patient vitals in real time and to tailor a reference model to a patient based on historical patient data of the first patient, as taught by Schultz, because each patient is different, and the use of past patient data and real-time monitored patient data allows the system to continuously adapt and learn normal parameters for the patient, which is helpful in identifying when the patient’s condition is abnormal or requires attention (see Schultz, par. [0029]).
Gum teaches
The reference model including change threshold data for at least one key marker including at least one of weight, blood pressure, pulse, and wherein the change threshold data is established by a healthcare provider associated with the corresponding patient, and wherein the change threshold data represents a maximum change for each of the at least one key marker
Par. [0044], “At block 220, the mobile device 100 and/or the wearable device 170 may determine whether the one or more rates of change meets one or more thresholds. The one or more thresholds may be OEM defined, service operator defined, insurance operator defined, user-specific, user-similar or any combination thereof. Service operator defined thresholds are thresholds that are provided by the service operator of the device. Insurance operator defined may be the insurance provider for the user or the one that provided the device, such as United Healthcare®. It is important to note there may more than one threshold and there may be a one or more thresholds that may all be met before a device determines the one or more rates of change should be used to identify one or more user conditions and/or symptoms. For example, a device may have a first threshold that indicates a twenty beats per minute increase over a five minute window, but may also determine that there has been a forty beats per minute increase over the last sixty minutes. In this scenario, even though the rates of change are for the same physiological parameter there are two thresholds that should be met for the device to proceed to block 230. The device may also have thresholds for different physiological parameters that should be met before it proceeds. The thresholds may be called thresholds, sub-thresholds, micro-thresholds, etc.”
The thresholds described represent a maximum allowed change in a parameter over a period of time. If these thresholds are exceeded, then the system can use that to identify a condition or symptom exists.
The ability to have the service operator or the insurance operator shows that it would at least be obvious to one having ordinary skill in the art that the healthcare provider would be able to set the thresholds. Substituting the ability to have an insurance operator or service operator set a change threshold with a healthcare provider setting a change threshold would be a simple substitution of one prior art element for another (the ability to have an insurance operator or service operator set thresholds in Gum) for another (the ability to have a healthcare provider set thresholds in Neagle (see Neagle, par. [0020]), according to known methods (give the healthcare provider the ability to modify the change thresholds given to the insurance operators and service operators) to achieve predictable results (a system where a healthcare provider can set change thresholds for a monitored patient parameter), with no additional Graham v. Deere considerations (MPEP 2143.I.B).
Par. [0026], “The wearable device 170 or mobile device 100 may have one or more sensors, such as a photoplethysmography (PPG), electrocardiography (ECG), peripheral capillary oxygen saturation (SpO2), blood pressure and/or pulse transit time sensor, body temperature sensor, ultrasonic sensor/acoustic sensor, pressure sensor, heart rate sensor, respiration rate sensor, electrodermal activity (EDA), inertial motion unit sensors (IMU), photoacoustic sensors, blood alcohol, pressure cuff, moisture sensor, chemical sensors, gas sensors, conductivity sensor, microphone(s), speaker(s), etc.”
This shows that the parameters measured and monitored by the system include at least one of the listed key markers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda and Schultz the ability to include in the patient’s reference model a change threshold for at least one of the key markers, set by a provider, and indicative of a maximum change for each of the at least one key marker, as taught by Gum, because it allows the system to identify conditions and/or symptoms for the user when the patient’s parameters have changed more than an allowed amount over a set period of time (see Gum, par. [0044]).
Gum further teaches
The reference model including change threshold data for the at least one of weight, blood pressure, and pulse 
Because this is also teaching including change threshold data in a reference model, as taught above, the same teachings and motivation and rationale to combine the references used above are used to teach this limitation.
Neagle teaches
The threshold data established by a healthcare provider associated with the corresponding patient
Par. [0020], “Other WMM modules 25 may be employed to provide notification and reminder functions for medication pick-up and refills, notifications to healthcare professionals when certain thresholds have been exceeded (e.g., the blood pressure is over a certain limit set by the healthcare professional), for example. The thresholds may be set by a healthcare provider for a particular patient, or set generally for all patients with a certain condition, for example.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, and Gum the ability to allow for threshold data for each of the parameters to be established by a healthcare provider associated with the patient, as taught by Neagle, because it is a combination of known prior art elements (the patient monitoring system of Skoda that uses thresholds not described as being established by the healthcare provider and the ability of the system of Neagle to allow the healthcare providers to establish the thresholds for individual parameters) according to known methods (adding the program code from Neagle that allows the healthcare provider to establish the thresholds to the system of Skoda) to achieve predictable results (a patient monitoring system like the one in the combination of Skoda and Schultz that allows a healthcare provider to establish the threshold data), with no additional Graham v. Deere considerations (MPEP 2143.I.A).
Avinash teaches
Wherein the first graphical user interface displays a graph including the at least one key marker before and after the adjustment of the first dosage amount to the second dosage amount based on the additional patient data
Par. [0007], “Certain examples provide a time series data visualization apparatus including a data processor to process one-dimensional data captured over time with respect to one or more patients, the data processed to normalize the data with respect to a reference. The example apparatus includes a visualization processor to transform the processed data into a plurality of graphical representations visually indicating a change over time in the data and to cluster the plurality of graphical representations into at least a first block and a second block arranged with respect to an indicator of a criterion to provide a visual comparison of the first block and the second block with respect to the criterion. The example apparatus includes an interface builder to construct a graphical user interface to display the at least first and second blocks of graphical representations. The example apparatus includes an interaction processor to facilitate interaction, via the graphical user interface, with the first and second blocks of graphical representations to extract a data set for processing from at least a subset of the first and second blocks.”
This shows the ability to show data over time, which means it would show the data from before the adjustment and data from after the adjustment if the data being presented included data collected after the adjustment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Gum, and Neagle the ability to provide a graphical user interface that displays a graph including at least one key marker before and after the adjustment from the first dosage amount to the second dosage amount, as taught by Avinash, because such a display method is one type of display that can utilize the “available screen real estate” to prioritize the data that is presented to the healthcare provider (see Avinash, par. [0005], [0007]).


Claim 3
	Regarding claim 3, the combination of Skoda, Schultz, Gum, Neagle, and Avinash teaches all the limitations of claim 1. Skoda further teaches
The at least one processor being further programmed to transmit the first generated instructions to the first patient as a notification delivered to the patient’s mobile phone
Par. [0122], “Upon receiving the dosage adjustment instruction at stage 530, the patient system 502 can take the proper steps for adjusting medication dispensing to the patient (stage 535). For instance, if the instruction is received by a mobile or other communication device (other than the medical dispensing device 302), the receiving device can forward the instruction to the medical dispensing device 302... In some implementations, the medical dispensing device 302 can be controlled by the mobile (or other communication) device, in which case, the mobile device can send the at least one dispensing parameter to the medical dispensing device 302.”
The at least one processor being further programmed to transmit messages to the patient as a push notification
Par. [0150], “The medical manager 220 and/or the prescription manager 222 can be configured to send a request to the patient (e.g., via email, SMS, chat, phone call or other communication means) to approve a selected pharmacy store or to select a pharmacy store among a few identified stores.”
Par. [0153], “The medical management system 120 can forward the acknowledgement to the patient system 502 (communication 640). The communication 640 can be via email, SMS, chat, voice message, or other communication platform.”
As described in the specification, an SMS message is considered to be a push notification (Specification, par. [0092], “In some embodiments, the HM computing device 1102 transmits the notifications to a mobile device associated with the patient, such as through push notifications, such as, but not limited to, an app based message, an SMS message, or an MMS message.”).
However, Skoda does not teach
The at least one processor being further programmed to transmit the adjustment as a push notification to the first patient
Skoda further teaches
The at least one processor being further programmed to transmit the adjustment as a push notification to the first patient
Combining the teachings of Skoda cited above a) teaching the ability to transmit the adjustment, and b) the ability to transmit messages considered to be push notifications teaches the ability to transmit the adjustment as a push notification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to combine the ability to provide the adjustment to the patient’s communication device, as taught by Skoda, to the ability to provide communications to the patient in a way that is considered to be a push notification by the specification of this application (i.e., SMS messages), as taught by Skoda, in order to add to the system of Skoda, Schultz, Gum, Neagle, and Avinash the ability to transmit the adjustment as a push notification to the first patient because it is a combination of known prior art elements (the ability to provide the adjustment to the first patient on a communication device of Skoda and the ability to provide the patient with SMS messages) according to known methods (transmitting the adjustment to the patient as a notification using SMS messages) to achieve predictable results (a system that has the ability to deliver dosage adjustments to a patient as a push notification using SMS messaging), with no additional Graham v. Deere considerations (MPEP 2143.I.A).

Claim 4
Regarding claim 4, the combination of Skoda, Schultz, Gum, Neagle, and Avinash teaches all the limitations of claim 1. However, Skoda does not teach
The at least one processor being further programmed to: receive a change adjustment threshold from the healthcare provider via the healthcare provider computer device, and update the reference model tailored to the first patient based on the change adjustment threshold
Neagle teaches
The at least one processor being further programmed to: receive a change adjustment threshold from the healthcare provider via the healthcare provider computer device, and update the reference model tailored to the first patient based on the change adjustment threshold
The combination of Skoda, Schultz, Gum, Neagle, and Avinash already teaches the ability to receive a change threshold from a healthcare provider.
Par. [0020], “Other WMM modules 25 may be employed to provide notification and reminder functions for medication pick-up and refills, notifications to healthcare professionals when certain thresholds have been exceeded (e.g., the blood pressure is over a certain limit set by the healthcare professional), for example. The thresholds may be set by a healthcare provider for a particular patient, or set generally for all patients with a certain condition, for example.”
This is a duplication of the steps associated with the first setting of the threshold. Because the healthcare provider has the ability to set specific limits for individual patients, it would be obvious to allow the provider the ability to repeat the step, and duplication does not have patentable significance unless the duplication produces a new and unexpected result (see MPEP 2144.04.VI).
Par. [0028], “This may be done with a push notification on the physician's own computing device that is recognized by the system 10 (by using cookies, IP address, or other mechanisms).”
This shows that the physician has a device that is recognized by the system. The physician has a computer device, and the system receives the thresholds from the physician. This at least suggests that the physician has submitted the threshold data from the computer device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Gum, Neagle, and Avinash the ability to receive an adjustment threshold from the healthcare provider and update the reference model tailored to the first patient on the adjustment threshold, as taught by Neagle, because it is a duplication of the step of the healthcare provider establishing the threshold data that does not produce new and unexpected results (MPEP 2144.04.VI). 
Further, the motivation and rationale to combine the Neagle reference with the combination of Skoda and Schultz based on KSR rationale (A) provided in the rejection of claim 1 similarly applies to the current limitations, and it is incorporated herein.

Claim 5
	Regarding claim 5, the combination of Skoda, Schultz, Gum, Neagle, and Avinash teaches all the limitations of claim 1. Skoda further teaches
The at least one processor further programmed to: generate a chart of the patient data, the additional patient data, the first dosage amount, and the second dosage amount, and 
Par. [0090], “The activity logs can identify a date and time at which medication was dispensed, a dosage of medication dispensed as well as any other physiological measurements, for example, temperature, pulse, heart rate, blood pressure, sugar levels, among others, taken around the time the medication was dispensed. In addition to medication dispensing related activity, the activity logs can identify when a medical care provider communicated with the medical dispensing device 302. In some implementations, the activity logs can include information related to dosage changes as well as changes in the time at which medication is to be administered.”
Par. [0107], “The indication of a medication dispensing event can include information indicative of occurrence of a dispensing event, such as one-bit signal, information indicative of a dispensed medication dosage (or amount), time of dispensing event, location of dispensing event or a combination thereof. In some implementations, the patient system 502 can be configured to report each dispensing event to the medical management system 120. The medical management system 120 can be configured to log information indicative of dispensing events, such as dispensing event timing, dispensing event location, amount of dispensed medication or a combination thereof. For instance, the medical manager 220 can store such information in the memory 206 or in association with the patient database 210.”
The ability to instruct the provider computer device to display patient data to the healthcare provider
Par. [0103], “The provider can view patient related data on the user interface, including but not limited to current dosage levels of medications, the identity of medications loaded in the cartridges 320 of the medical dispensing device 302, as well as data from one or more monitoring devices monitoring patient's vitals, physiological metrics, among others. The provider can send instructions to administer, modify or otherwise alter dosages to the medical dispensing devices 302.”
Par. [0111], “The provider device 402b can provide the information received from the medical management system 120 at stage 510 for presentation, e.g., through a respective user interface 410, to a user such as a doctor, a nurse, a pharmacist or other medical professional.”
However, Skoda does not explicitly teach
Instruct the healthcare provider computer device to display the chart to the healthcare provider
The following limitation would have been obvious in light of Skoda
Instruct the healthcare provider computer device to display the chart to the healthcare provider
The system has the ability to collect the activity log data from the medical dispensing device and organize it into a report for the system. 
The system also has the ability to provide patient information to the provider for presentation, which includes information regarding the patient’s measurements and dosage information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to combine the abilities of the system of Skoda, Schultz, Gum, Neagle, and Avinash to generate a chart of the patient’s data, as taught by Skoda, and provide instructions to display some of the patient’s data to the healthcare provider computer for display to the provider, as taught by Skoda, in order to allow the system to generate a chart of the patient’s data including the patient data, first dosage amount, second dosage amount, and additional patient data because it is a combination of known prior art elements (the ability of Skoda to receive the patient’s activity logs and generate a report of the patient data and the ability of Skoda to provide patient data to the provider for display) according to known methods (outputting to the provider computer device the information compiled in the report of the patient data) to achieve predictable results (a patient monitoring system capable of generating a chart of patient data and providing it to a healthcare provider device for display to a healthcare provider), with no additional Graham v. Deere considerations (MPEP 2143.I.A).

Claim 6
	Regarding claim 6, the combination of Skoda, Schultz, Gum, Neagle, and Avinash teaches all the limitations of claim 1. Skoda further teaches
The at least one processor being further programmed to: determine a third dosage amount as an adjustment to the second dosage amount associated with a first patient
Par. [0119], “The dosage manager 408 can then make a recommendation, for instance, through the user interface 410, for the medical professional to change medication dosage based on the performed comparison(s). The recommendation can include an indication of a new dosage, a dosage adjustment or simply a flag or message indicating a potential need for adjusting medication dosage. The dosage manager 408 can retrieve a value indicative of the new dosage or the dosage adjustment from the LUT. In some implementations, the medical manager 220 (or the prescription manager 222) can compare the physiological measurement values, amount of dispensed medication, ambient condition measurements, etc., obtained from patient system 502 or the provider device 402b to corresponding values in the LUT and make a recommendation for adjusting medication dosage.”
Transmit the third dosage amount to the first user computer device
Par. [0119], “In some implementations, the medical management system 120 can use the recommendation to automatically generate a request to adjust the medication dosage and transmit the request to the patient system 502.”
Receive more patient data from the first user computer device
Par. [0073], “The medical manager 220 can be configured to also receive additional information related to each of the patients. In some implementations, the medical management system 120 can communicate with other devices associated with the patient, including wearable devices that may provide physiological feedback or data to the medical management system 120. In some implementations, the wearable devices can measure body temperature, heart rate, breathing rate, oxygen volume, sugar levels, pH levels in fluids, among others.”
The system uses a feedback loop to iteratively analyze patient data and make adjustments to the patient dosage information. Therefore, the system has the ability to receive more patient data after the determination of the third dosage amount.

Claim 7
	Regarding claim 7, the additional limitations recited in claim 7 are the same or substantially similar to the additional limitations recited in claim 5. Claim 7 is dependent from claim 6, which is dependent from claim 1. Claim 5 is dependent directly from claim 1. The limitations of claim 6 do not affect the generation of a chart of patient data and the ability to display it on the provider computer device, and they would not affect the motivation or rationale to combine references provided for claim 5. Skoda teaches the following limitation not directly addressed by the rejection of claim 5:
Including the third dosage amount
Par. [0090], “In some implementations, the activity logs can include information related to dosage changes as well as changes in the time at which medication is to be administered.”
Because the third dosage amount is a change to the second dosage, it is considered to be taught as being “information related to dosage changes”.
Please refer to the rejection of claim 5 for the additional limitations.

Claim 12
	Claim 12 is a method claim that recites a method for monitoring patient vitals in real time that is performed by method steps that are the same or substantially similar to the functions of the computing device of claim 1. Skoda teaches the following limitations that are not addressed by the rejection of claim 1:
A computer-based method for monitoring patient vitals in real time, the method implemented using a health monitoring computing device, wherein the HM computing device comprises at least one processor in communication with at least one memory
Par. [0002], “The present application relates generally to systems and methods for medical dispensing, management and monitoring”
Par. [0021], “FIGS. 1B-1D are block diagrams depicting embodiments of computers useful in connection with the methods and systems described herein.”
Par. [0011] describes how the system can be used by a doctor to monitor a patient and manipulate the administration of the data.
Par. [0046]-[0048] describes the server computer and its associated processor and memory device.
Please refer to the rejection of claim 1 for additional limitations.

Claims 14-16
Claims 14-16 are method claims ultimately dependent from claim 12 that recite limitations that are the same or substantially similar to the functions of the devices of claims 3-5, respectively. Please refer to the rejections of claims 12 and 3-5.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skoda, Schultz, Gum, Neagle, and Avinash, in further view of Shusterman (US PG Pub. 2013/0231947).

Claim 2
Regarding claim 2, the combination of Skoda, Schultz, Gum, Neagle, and Avinash teaches all the limitations of claim 1. However, Skoda does not teach
The at least one processor being further programmed to determine at least one status category for the first patient, wherein the at least one status category is at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category, wherein the first graphical user interface including a status indicator marker configured to automatically change the status indicator marker from a default color to another color visually representing where the first patient is on a change threshold scale based on the determined at least one status category
Gum teaches
The ability to determine the status of a patient on a change threshold scale
Par. [0044] shows the ability to use a change threshold scale to monitor patient data and determine the status of a patient based on the rate of change of the patient’s monitored parameters.
The motivation and rationale to combine the references is the same or substantially similar to the motivation and rationale to combine references in the rejection of claim 1. The motivation and rationale to combine the Gum reference with other references from claim 1 is incorporated herein.
Shusterman teaches
The at least one processor being further programmed to determine at least one status category for the first patient, wherein the at least one status category is at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category, wherein the first graphical user interface including a status indicator marker configured to automatically change the status indicator marker from a default color to another color visually representing where the first patient is on based on the determined at least one status category
Par. [0012], “Information presentation is preferably user specific and may be presented in numeric, textual or graphical form; it may be color coded (e.g., green color representing normal values; yellow representing borderline and red representing abnormal values).”
Par. [0034], “The results of analysis can be also color-coded, for example, if an indicator is within a normal range or within a certain percent of a moving average of previous values, it will be highlighted with a green color. A borderline parameter can be highlighted by yellow color, and a parameter beyond 3 standard deviations from normal range can be highlighted by red color.”
Par. [0147], “The normal range, maximum and minimum thresholds should be marked by different colors (green=normal, yellow=borderline [close to the thresholds], red=abnormal [exceeds the threshold or range]).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Gum, Neagle, and Avinash the ability to determine at least one status category for the first patient, wherein the at least one status category is at least one of a baseline measurement status, a warning measurement status category, and a critical measurement status category, as taught by Shusterman, because it allows for a way to quickly and efficiently interpret the patient’s data, including making the data easily interpretable by a layperson (see Shusterman, par. [0012], [0115]). 

Claim 13
Claim 13 is a method claim ultimately dependent from claim 12 that recites limitations that are the same or substantially similar to the functions of the device of claim 2. Please refer to the rejections of claims 12 and 2.

Claim(s) 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skoda, Schultz, Gum, Neagle, and Avinash, in further view of Damani (US PG Pub. 2016/0217266).

Claim 8
	Regarding claim 8, the combination of Skoda, Schultz, Gum, Neagle, and Avinash teaches all the limitations of claim 1. However, Skoda does not teach
The at least one processor being further programmed to: store a plurality of additional healthcare content
Present at least a portion of the plurality of additional healthcare content to the first patient via the first user computer device
Damani teaches
The at least one processor being further programmed to: store a plurality of additional healthcare content
Par. [0054], “The user-specific data is then collected and analyzed together based on knowledge of the interrelationships between medical, genetic, fitness, environmental and nutrition data to develop a comprehensive user profile.”
The stored knowledge regarding the interrelationships between the patient’s data and the programs that are provided to the user based on those interrelationships would be additional healthcare content.
Par. [0142], [0163], [0192] all describe the ability to provide to the user a set of interventions based on the patient’s health profile. In order to provide the interventions to the user, they must be stored in some form so that the system has the ability to access the information.
Present at least a portion of the plurality of additional healthcare content to the first patient via the first user computer device
Par. [0054], “The user profile is then used to develop personalized health and wellness programs that are targeted to improving key health factors such as oxygen consumption (VO.sub.2), metabolism, visceral fat, body fat and posture, amongst others, by implementing changes in the user's fitness, nutrition, health care, environment and other behavioral components. The user is provided with a customized, interactive graphical user interface dashboard and one or more mobile health devices and applications to track and monitor their current health and wellness data and motivate the user to achieve their personalized goals.”
Par. [0193], “The user interface in FIG. 9 and FIG. 10 may include a recommendations section which displays one or more recommendations to the user in order to help achieve one or more goals with regard to the user's health and wellness. The recommendations may be based on the user's profile and be updated based on current information that is periodically or constantly being input to the front-end cloud server by the third party data sources.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Gum, Neagle, and Avinash the ability to store additional healthcare content and present at least a portion of the additional healthcare content on the first user computer device, as taught by Damani, because it allows the system to identify trends in the patient’s data and provide the patient with information and recommendations that would help the patient manage their health and wellness (see Damani, par. [0054], [0193], [0254]).

Claim 9
	Regarding claim 9, the combination of Skoda, Schultz, Gum, Neagle, Avinash, and Damani teaches all the limitations of claim 8. However, Skoda does not teach
The at least one processor being further programmed to: receive from at least one of the first patient and the healthcare provider a first patient profile including one or more conditions of the first patient
Filter the plurality of additional healthcare content based on the first patient profile and the one or more conditions of the first patient, wherein a first portion of the plurality of additional healthcare content is presented to the first patient and a second portion of the plurality of additional healthcare content is not present to the first patient based on the first patient profile and the one or more conditions of the first patient
Damani teaches
The at least one processor being further programmed to: receive from at least one of the first patient and the healthcare provider a first patient profile including one or more conditions of the first patient
Par. [0065], “FIG. 6 illustrates one embodiment of a method of improving a user's health and wellness, according to one embodiment of the invention. In a first step 202, data on the user is collected, such as information on the user's medical, genetic, fitness and nutrition. Existing medical conditions, genetic predispositions, exercise abilities including body performance testing, diet, caloric intake, etc. may all be collected. In a next step 204, a user profile is developed which summarizes the health and wellness of the user based on the collected data.”
Par. [0198], “Once the user data is collected at the dashboard database, the front-end cloud server will request the data in order to generate the health and wellness dashboard. In this embodiment, the data in the dashboard database is protected by a secure firewall, and additional firewalls may be placed throughout the system to protect data being transmitted across the system. The front-end cloud server then analyzes the data using proprietary algorithms to compare data, analyze it for patterns and then generate the health and wellness dashboard with user-specific health and wellness information based on all of the available data. The health and wellness dashboard may reflect a user profile that is generated at the front-end cloud server based on analytics which may contain recommended physiological levels for weight, heart rate, etc., recommended fitness and nutrition routines, and other recommendations based on the data collected about the user.”
Filter the plurality of additional healthcare content based on the first patient profile and the one or more conditions of the first patient, wherein a first portion of the plurality of additional healthcare content is presented to the first patient and a second portion of the plurality of additional healthcare content is not present to the first patient based on the first patient profile and the one or more conditions of the first patient
Par. [0205], “The data collected can be displayed in a wholly interactive, customizable manner depending on each particular user and depending on the viewer who will be viewing the dashboard. In the embodiments illustrated in FIGS. 9-24, these reports may be customized for a user, a physician or healthcare team and even an administrator at a school or company who is managing a health incentives program. For example, a user with medical data indicating risk factors for chronic disease such as hypertension, hypercholesterolemia, coronary artery disease, cancer, diabetes, etc. may be categorized with specific goals to improve their mortality rates—such as nutrition and fitness recommendations, or in some cases, a recommendation to consult with a doctor to determine whether a certain disease is present.”
Par. [0254], “Personalized messages educated patients about their chronic conditions, encouraged the self-tracking of relevant data, promoted medication adherence and provided feedback regarding patients' behavior and activities.”
The recommendations provided to the user are the first portion of additional healthcare content and the additional healthcare content that is not recommended to the user based on their conditions is the second portion that is not presented to the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Gum, Neagle, Avinash, and Damani the ability to receive a user profile and filter the additional healthcare content based on the user profile, as taught by Damani, because it allows the system to provide recommendations to the patient to improve their health and wellness using specific interventions identified based on identified interrelationships between different types of patient data stored in a comprehensive user profile (see Damani, par. [0054], [0254]).

Claim 10
	Regarding claim 10, the combination of Skoda, Schultz, Gum, Neagle, Avinash, and Damani teaches all the limitations of claim 9. Skoda further teaches
The at least one processor being further programmed to determine a motivational message to transmit to the first patient based on the first patient user profile, the additional patient data, and the plurality of additional healthcare content
Damani teaches
The at least one processor being further programmed to determine a motivational message to transmit to the first patient based on the first patient user profile, the additional patient data, and the plurality of additional healthcare content
Par. [0054], “The user is provided with a customized, interactive graphical user interface dashboard and one or more mobile health devices and applications to track and monitor their current health and wellness data and motivate the user to achieve their personalized goals.”
Par. [0254], “Personalized messages educated patients about their chronic conditions, encouraged the self-tracking of relevant data, promoted medication adherence and provided feedback regarding patients' behavior and activities.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Gum, Neagle, Avinash, and Damani the ability to provide motivational messages based on the first patient user profile, the additional patient data and the plurality of additional healthcare content, as taught by Damani, because it allows the system to identify recommendations for improving key factors in the patient’s health and wellness and provide feedback to help the user achieve their goals (see Damani, par. [0054], [0254]).

Claim 11
	Regarding claim 11, the combination of Skoda, Schultz, Gum, Neagle, Avinash, and Damani teaches all the limitations of claim 8. However, Skoda does not teach
The plurality of additional healthcare content including information associated with a disease corresponding to a disease of the first patient
Damani teaches
The plurality of additional healthcare content including information associated with a disease corresponding to a disease of the first patient
Par. [0079], “Ranking and rating systems are developed based on knowledge of which factors and comorbidities and which levels of those factors lead to improved health and wellness, reduced mortality, and better quality of life.”
Par. [0205], “For example, a user with medical data indicating risk factors for chronic disease such as hypertension, hypercholesterolemia, coronary artery disease, cancer, diabetes, etc. may be categorized with specific goals to improve their mortality rates—such as nutrition and fitness recommendations, or in some cases, a recommendation to consult with a doctor to determine whether a certain disease is present.”
Par. [0254], “Personalized messages educated patients about their chronic conditions, encouraged the self-tracking of relevant data, promoted medication adherence and provided feedback regarding patients' behavior and activities.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Gum, Neagle, Avinash, and Damani the ability to have the plurality of healthcare content include information associated with a disease corresponding to a disease of the first patient, as taught by Damani, because it allows the system to provide recommendations to the patient to improve their health and wellness that are specific to the patient’s current diseases or comorbidities  (see Damani, par. [0079], [0205], [0254]).

Claims 17-20
	Claims 17-20 are method claims ultimately dependent from claim 12 that recite limitations that are the same or substantially similar to the functions of the devices of claims 8-11, respectively. Please refer to the rejections of claims 12 and 8-11.

Response to Arguments
101 Rejections
Applicant's arguments filed April 25, 2022, have been fully considered but they are not persuasive.

The Applicant asserts that the claims should be eligible under 35 USC 101. The arguments in support of this assertion are not persuasive.

With respect to the arguments directed towards the claims not reciting limitations that would fall into the “certain methods of organizing human activity”, this argument is irrelevant.
The 101 rejection does not assert at any time that the claims recite certain methods of organizing human activity. Rather, the rejection states that the claims only recite a mental process.
For at least that reason, the arguments based on whether the claims could be classified as certain methods of organizing human activity are not relevant to the rejection made under 101.

With respect to the argument that the claims do not recite mental processes, these arguments are not persuasive.
The Applicant argues that “the independent claims recite a variety of steps explicitly performed by a computer device, such as ‘receive, from a healthcare computer device, a second dosage amount as an adjustment to the first dosage amount associated with the first patient of the plurality of patients’…” (Remarks, Pg. 10). This argument is not persuasive.
First, the analysis at Step 2A Prong 1 only requires that the claimed invention “recites” a judicial exception, which only requires that a limitation that amounts to a judicial exception be present in the claims. The presence of other claim limitations that are not part of the judicial exception are considered as additional limitations in Prong 2 of Step 2A (MPEP 2106.04.I.A). Second, a claim limitation that is recited as being performed by a computer can still be considered a mental process if the underlying process is capable of being performed in the human mind (MPEP 2106.04(a)(2).III.C).
The present claims recite steps that include comparing patient data to change threshold levels included as part of a reference model. This is a process that is simple enough to be practically performed in the human mind.
Because the claims recite a process that can be practically performed in the human mind, the arguments that the claims do not recite a mental process are persuasive.

	With respect to the arguments directed towards the claimed invention providing an improvement to technology, the arguments are not persuasive. 
	With respect to the arguments on pg. 13-14, these arguments are not persuasive.
On page 13, the Applicant argues that the claims recite a “specific improvement over the prior art in the field of patient analysis technology” [emphasis removed], but the Applicant does not describe what exactly that specific improvement is.
On page 14, the Applicant asserts “[h]ere, the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, the claims recite additional elements, which are used in performing the steps recited in the independent claims, and these recitations extend well beyond the scope of any alleged abstract idea. The claims are, in addition, clearly more than a drafting effort designed to monopolize any alleged abstract idea.” ([emphasis in original]).
However, this paragraph fails to provide details regarding a) what practical application the claims are drawn to, b) what additional elements are recited in the claims, or c) how these recitations extend well beyond the scope of any alleged abstract idea. Because the arguments do not provide specific details regarding how the rejection was made in error, the arguments against the rejection are not persuasive (see 37 CFR 1.111).
Because these arguments do not provide specifics regarding how the claims are eligible under 35 USC 101, these arguments are not persuasive.
	
	With respect to the assertion that “the independent claims variously recite communication with both a plurality of user computer devices and a healthcare provider computer device” (Remarks, pg. 15), these arguments are not persuasive.
	The communications recited in the independent claim all amount to insignificant extra-solution activity by reciting either mere data gathering, necessary data outputting, or selecting by type or source the data to be manipulated (MPEP 2106.05(g)). Therefore, these limitations are not sufficient to integrate the abstract idea into a practical application. 
Further, with regards to the analysis at Step 2B, the function of sending and receiving information over a network is a well-understood, routine, and conventional function of a generic computer when recited broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
Therefore, the communication between the devices is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

With respect to the argument that the monitoring of the patient and sending the data to the healthcare provider “improv[es] the speed and efficiency of providing healthcare” (Remarks, pg. 15-16), these arguments are not persuasive.
	This would be a situation where the improved speed and efficiency is achieved only through the process being performed by a computer. Improvements to speed and efficiency that are achieved only through the use of the computer are not considered to be improvements to technology (MPEP 2106.05(a)).

With respect to the argument that “”patient health analysis technology is improved upon by providing real-time visual feedback based on inputted data. In other words, the claims provide a specific graphical user interface to improve efficacy of the patient health analysis technology” (Remarks, pg. 16). These arguments are not persuasive.
	The claims merely recite the ability to display the data from before the adjustment of the dosage amount and the data from after the dosage amount. There are no other particulars regarding how this data is to be displayed. Therefore, this “improvement” is akin to “Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result,” which is a type of limitation that the courts have determined is not sufficient to show an improvement in computer technology (MPEP 2106.05(a)).
	Because the purported improvements to technology provided by the Applicant in their Remarks on pg. 15-16 are both types of improvements that are not sufficient to show an improvement in technology, the arguments that they do provide improvements to technology are not persuasive.

	With respect to the arguments against the analysis at Step 2B, the arguments are based solely on the assertion that the claims would already have been considered eligible under Step 2A Prong 1 or Prong 2. Because those arguments were not persuasive, the arguments against Step 2B are similarly not persuasive.

	For at least the foregoing reasons, the arguments against the 101 rejection are not persuasive, and the 101 rejection will be sustained.

103 Rejections
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686